DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 9, 12, 14-15, 17-22, 25-29 and 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 6, 14-15, 17, 19, 25 and 32 recite “aerobic” and/or “anaerobic” however it’s unclear what the different between these phrases is at all. Applicants appear to be defining aerobic/anaerobic as ranges of heart rate values. Yet in claim it recites “at least 0.7 times an aerobic heart rate threshold” and in claim 7 it recites “wherein the threshold is selected from the group consisting of: at least 0.7 times an anaerobic heart rate threshold”. Turning to the spec the calculation for both anaerobic and aerobic for a threshold at .7 is the same, see the [0152] and pic below. Yet applicants claim them as if they are different, both are merely equal to ((220-age) – RHR) = HRR, where RHR is the resting heart rate or HRmin; ((HRR*x)+RHR), where x is the percentage you want threshold at ie .7 or .8. In the pic below for anaerobic threshold the .8 would be replaced with .7 to determine its anaerobic threshold at .7. 

    PNG
    media_image1.png
    169
    588
    media_image1.png
    Greyscale


Claim 1 and 25 recite “to determine a threshold selected from the group consisting of” however it is unclear if the determining of the threshold is directed to steps to determine a threshold or merely defining a predetermined threshold. As such the metes and bounds of the claim are unclear and the claims are indefinite. The claims depending form these claims share this issue and are also indefinite for the same reasons. 

Claims 1, 4, 6, 14-15, 17, 19, 25 and 32 recite “aerobic” and/or “anaerobic” and “selected from the group consisting of”. As claims 1 and 25 both recite this the dependent claims which do this cause confusion. Its unclear what the metes and bounds are as its unclear if the dependent claims are trying to swap the “consisting of” group for a new group “consisting of”, if the dependent claims are trying to expand the group of the independent claim which “consisting of” or some other interpretation combining or changing the group “consisting of”. For those reasons the claims do not clearly define the metes and bounds of what is claimed and are indefinite.

Claims 1-4, 6, 9, 12, 14-15, 17-22, 25-26 and 32 all recite “selected from” or “selected” however it’s unclear how one indicator is selected vs. another, put another way it’s unclear what the metes and bounds of “selected” are. The data is gathered from the sensor to derive one or more physiological signals and the indicators, the data can be used to derive any of the recited indicators. The indicators are based on one or more of the following three determinations: asleep/awake, moving/immobile and what 

Claims 1 and 25 recite “to determine a threshold selected from the group consisting of: at least 0.7 times an aerobic heart rate threshold, and at least 0.7 times an aerobic respiratory rate threshold”. It is unclear if the claims are reciting selecting which one is to be determined or how the threshold is determined. The claims depending from this do not correct this issue, thus they also share this issue. Claims 14-15, 17, 19 recite similar determination steps and likewise are indefinite.

Claim 1 recites “an indication that the subject has been continuously in a bed over a previous in-bed period of at least 15 hours”, however it’s unclear. More specifically, what does the “over a previous in-bed period”, is this saying the subject is in bed for 15 hours, is it trying to recite determining the amount of time a person has been in bed during the last previous 15 hours, or some other variation. 

Claims 12, 14-15, 17-19, 21-22, 25, 29 recite “at least” a number of minutes. However this does not clearly define the metes and bounds of what is claimed. This claim language provides a bottom bound but the top end is boundless. For those reasons the claims do not clearly define the metes and bounds of what is claimed and are indefinite. Examiner notes the “at least” with regards to the percentage does not also have this issue because it is inherently bounded as applicants are providing “at least” x percent, the max it can be abnormal during a time frame is 100% of the time period.



Claim Rejections - 35 USC § 112d
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As discussed above as the determination for the aerobic threshold at .7 (aka 70%) is the same as a threshold for anaerobic at 70% as this is already required by claim 1 and claim 7 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4, 6, 9, 12, 14-15 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halperin (Avner Halperin et al., US 20080275349) hereinafter Hal in view of Mayo (Mayo Clinic Staff, Exercise Intensity: How to measure it, .
 Regarding claim 1, an interpretation of Hal discloses an apparatus for monitoring a subject, the apparatus comprising: 
(A) a sensor (30 Figs. 1-2, [0596]-[0597], [0616], [0622]-[0624]; Examiner also notes applicants point to US 20130267791 (PG Pub of U.S. Pat. No. 8,882,684) in [0141] which qualifies as prior art), configured to continuously monitor the subject ([0155], [0622], [0688]), and to generate a sensor signal in response to the monitoring (Abstract, [0427], [0464], [0484], [0574], [0604] see also [0155], [0622], [0688]); and 
(B) a computer processor (14 and/or 16 Fig. 2, Abstract, [0603]), configured: 
to receive the sensor signal (Fig. 2, [0616]-[0617], [0620]), 
to derive from the sensor signal data related to one or more physiological parameters of the subject selected from the group consisting of: a heart rate of the subject, and a respiration rate of the subject ([0616] including “to sense breathing- and heartbeat-related motion of the subject.”, [0620] including “Control unit 14 uses the information from sensor 30 to calculate respiration rate and heart rate and uses the information from the contact sensor to calculate heart rate” See also [0622]-[0624]), 
to derive from the sensor signal at least one subject status indication selected from the group consisting of: an indication that the subject is moving and asleep ([0628], ([0732], [0753]-[0754], [0764]), an indication that the subject is not moving ([0764]), an indication that the subject is awake and not moving ([0732], [0753]-[0754]), an indication that the subject is asleep ([0732], [0753]-[0754], [0858]-[0859]), an indication that the subject is awake and moving and in a bed ([0732], [0753]-[0754]), an indication of a particular sleep stage of the subject while the 
to determine a threshold  ([0608], [0704], [0846]; Examiner notes that based on the disclosure of how such a threshold is calculated the percentage, ie .7 etc. would have to be preset as well and data would have to gathered for the persons age at least once), and 
to generate an alert if the sensor signal indicates that the physiological parameter of the subject exceeds the threshold for an amount of time determined in response to the subject status indication ([0689], [0858]-[0859] including “In an embodiment of the present invention, upon identifying that a clinical parameter is greater than a threshold for generating an alert, the system delays generating the alert for a certain period of time. For example, the delay period may have a duration of between about 15 seconds and about 10 minutes, depending on . . . and the subject's current condition”; Examiner notes that Hal recites heart rate and/or respiration rate as clinical parameters see [0607]).

While Hal discloses sensors, processors, determining sleep states etc. and using thresholds and timing to determine alert status. An interpretation of Hal may not explicitly disclose a threshold of at least 0.7 times an aerobic heart rate threshold.
However, in the same field of endeavor (medical devices), Mayo teaches how to calculate heart rate threshold and ranges based on heart rate reserve (HRR) using both heart rate data and age, which includes determining a heart rate threshold at least 0.7 times an aerobic heart rate threshold (How to determine your target zone section on Pgs. 3-4; Examiner notes that, while not currently relied on, HeartOnline (HeartOnline, Target Heart Rate Calculator, https://web.archive.org/web/20190227022159/https://www.heartonline.org.au/resources/calculators/target-heart-rate-calculator, 2/27/2019, viewed on 11/29/21) hereinafter HeartOnline recites the same calculation with the ability to adjust the Target HR ranges based on the desired percentage as well as another online calculator HealthStyleFitness (HealthStyleFitness, Karvonen Heart Rate Calculator, https://web.archive.org/web/20180629055940/http://www.briancalkins.com/HeartRate.htm, 6/29/2018, viewed on 11/30/21) hereinafter Karv, which takes the plug ins of RHR, age and HR max and calculates the percentage.5-.95 in .05 increments of your HRR).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal which recites determining a personalized for heart rate threshold/alert delay based on a subjects current condition and Mayo recites a specific threshold calculation to provide a personalized heart rate threshold(s) which can be used to determine if a user is in a particular range. The combining of the sensing and determination of thresholds as taught by Hal with the specific threshold calculation of Mayo is merely combining prior art elements according to known methods to yield predictable results; comparisons of HR data gathered as recited in Hal compared to personalized threshold as calculated according to the known process of Mayo.

Regarding claim 2, an interpretation of Hal further discloses wherein the sensor is configured to be disposed at a location selected from the group consisting of: upon the subject's bed, and within the subject's bed ([0616]).

Regarding claim 4, an interpretation of Hal discloses the above. An interpretation of Hal may not explicitly disclose wherein the threshold is selected from the group consisting of: at least 0.8 times an aerobic heart rate threshold, and at least 0.8 times an aerobic respiratory rate threshold.
However, in the same field of endeavor (medical devices), Mayo teaches wherein the threshold is selected from the group consisting of: at least 0.8 times an aerobic heart rate threshold, and at least 0.8 times an aerobic respiratory rate threshold (How to determine your target zone section on Pgs. 3-4; Examiner notes that, while not currently relied on, 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal which recites determining a personalized for heart rate threshold/alert delay based on a subjects current condition and Mayo recites a specific threshold calculation to provide a personalized heart rate threshold(s) which can be used to determine if a user is in a particular range. The combining of the sensing and determination of thresholds as taught by Hal with the specific threshold calculation of Mayo is merely combining prior art elements according to known methods to yield predictable results; comparisons of HR data gathered as recited in Hal compared to personalized threshold as calculated according to the known process of Mayo.

Regarding claim 6, an interpretation of Hal discloses the above. An interpretation of Hal may not explicitly disclose wherein the threshold is selected from the group consisting of: at least 0.7 times an anaerobic heart rate threshold, and at least 0.7 times an anaerobic respiratory rate threshold.
However, in the same field of endeavor (medical devices), Mayo teaches wherein the threshold is selected from the group consisting of: at least 0.7 times an anaerobic heart rate threshold (How to determine your target zone section on Pgs. 3-4; Examiner notes that, while not currently relied on, HeartOnline recites the same calculation with the ability to adjust the Target HR ranges based on the desired percentage as well as another online calculator Karv, which takes the plugins of RHR and age to calculate the percentage .5-.95 in .05 increments of your HRR for use in comparison to the subjects heart rate).


 Regarding claim 9, an interpretation of Hal further discloses wherein: the amount of time is a given percentage of time during a given time period ([0858]-[0859] including “During this delay period the system further verifies that the reading was indeed accurate and/or is consistently beyond the alert threshold. Upon such verification, the system generates the alert.”; Being “consistently above” at least covers staying above the threshold the whole time, or 100% of the time frame), and in response to the subject status indication, the computer processor is configured to vary an alert parameter selected from the group consisting of: the threshold, the given percentage of time, and the amount of time ([0858]-[0859] including “For example, the delay period may have a duration of between about 15 seconds and about 10 minutes, depending on clinician input, prior variability of the subject's readings, a confidence level of the measurement, and the subject's current condition (e.g. asleep, awake, REM sleep, known asthma condition, etc.).”).

Regarding claim 12, an interpretation of Hal further discloses, wherein the selected subject status indication is an indication that the subject is not moving ([0596]-[0597] recites sensing “body movements” not related to breathing and/or heart rate, [0614]); in response to the indication set 
An interpretation of Hal may not explicitly disclose the time period is at least 15min.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use 15 min timer because Applicant has not disclosed that a 15 min timer provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected 10 min timer, and applicant' s invention, to perform equally well with either the 10 min timer taught by Hal or the claimed 15 min timer because both timer delays would perform the same function of delaying the alarm equally well allowing for the physiological measurement to be confirmed/repeated, see for example [0168] of Applicants specification “the time during a time period of at least 15 minutes, e.g., at least 30 minutes, e.g., at least 60 minutes.”.
Therefore, it would have been prima facie obvious to modify 10 min timer to obtain the invention as specified in claim 12 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hal.

 Regarding claim 14, an interpretation of Hal further discloses selected subject status indication is an indication that the subject is not moving ([0596]-[0597] recites sensing “body movements” not related to breathing and/or heart rate, [0614]); in response to the indication set particular threshold/alert settings ([0858]-[0859]); to generate the alert if the sensor signal indicates that the 
An interpretation of Hal may not explicitly disclose wherein the threshold is one of (i) at least 0.7 times an anaerobic heart rate threshold, and (ii) at least 0.7 times an anaerobic respiratory rate threshold. 
However, in the same field of endeavor (medical devices), Mayo teaches to determine the threshold consisting of: (i) at least 0.7 times an anaerobic heart rate threshold , and (ii) at least 0.7 times an anaerobic respiratory rate threshold (How to determine your target zone section on Pgs. 3-4; Examiner notes that, while not currently relied on, HeartOnline recites the same calculation with the ability to adjust the Target HR ranges based on the desired percentage as well as another online calculator Karv, which takes the plugins of RHR and age to calculate the percentage .5-.95 in .05 increments of your HRR for use in comparison to the subjects heart rate).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal which recites determining a personalized for heart rate threshold/alert delay based on a subjects current condition and Mayo recites a specific threshold calculation to provide a personalized heart rate threshold(s) which can be used to determine if a user is in a particular range. The combining of the sensing and determination of thresholds as taught by Hal with the specific threshold calculation of Mayo is merely combining prior art elements according to known methods to yield predictable results; comparisons of HR data gathered as recited in Hal compared to personalized threshold as calculated according to the known process of Mayo.


An interpretation of Hal may not explicitly disclose wherein the threshold is one of (i) at least 0.7 times an anaerobic heart rate threshold, and (ii) at least 0.7 times an anaerobic respiratory rate threshold; wherein the amount of time is 15 minutes. 
However, in the same field of endeavor (medical devices), Mayo teaches to determine the threshold consisting of: (i) at least 0.7 times an anaerobic heart rate threshold , and (ii) at least 0.7 times an anaerobic respiratory rate threshold (How to determine your target zone section on Pgs. 3-4; Examiner notes that, while not currently relied on, HeartOnline recites the same calculation with the ability to adjust the Target HR ranges based on the desired percentage as well as another online calculator Karv, which takes the plugins of RHR and age to calculate the percentage .5-.95 in .05 increments of your HRR for use in comparison to the subjects heart rate).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal which recites determining a personalized for heart rate threshold/alert delay based on a subjects current condition and Mayo recites a specific threshold calculation to provide a personalized heart rate threshold(s) which can be used to determine if a user is in a particular range. The combining of the sensing and determination of thresholds as taught by Hal with the specific threshold calculation of Mayo is merely combining prior art elements according to 

At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use 15 min timer because Applicant has not disclosed that a 15 min timer provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected 10 min timer, and applicant' s invention, to perform equally well with either the 10 min timer taught by Hal or the claimed 15 min timer because both timer delays would perform the same function of delaying the alarm equally well allowing for the physiological measurement to be confirmed/repeated, see for example [0168] of Applicants specification “the time during a time period of at least 15 minutes, e.g., at least 30 minutes, e.g., at least 60 minutes.”.
Therefore, it would have been prima facie obvious to modify 10 min timer to obtain the invention as specified in claim 15 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hal.

Regarding claim 17, an interpretation of Hal further discloses the selected subject status indication is an indication that the subject is moving ([0596]-[0597] recites sensing “body movements” not related to breathing and/or heart rate, [0614]) and asleep ([0753]-[0754], [0858]-[0859]); in response to the indication set particular threshold/alert settings ([0858]-[0859]); to generate the alert if the sensor signal indicates that the physiological parameter of the subject exceeds the threshold for at least 70% of the time during a time period of at least 10 minutes ([0858]-[0859]). Hal also recites being able to determine what state of sleep a subject is in ([0753]-[0754]) and determining a physiological threshold/threshold delay based on a subjects current condition ([0858]-[0859]).

However, in the same field of endeavor (medical devices), Mayo teaches to determine the threshold consisting of: (i) at least 0.7 times an anaerobic heart rate threshold , and (ii) at least 0.7 times an anaerobic respiratory rate threshold (How to determine your target zone section on Pgs. 3-4; Examiner notes that, while not currently relied on, HeartOnline recites the same calculation with the ability to adjust the Target HR ranges based on the desired percentage as well as another online calculator Karv, which takes the plugins of RHR and age to calculate the percentage .5-.95 in .05 increments of your HRR for use in comparison to the subjects heart rate).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal which recites determining a personalized for heart rate threshold/alert delay based on a subjects current condition and Mayo recites a specific threshold calculation to provide a personalized heart rate threshold(s) which can be used to determine if a user is in a particular range. The combining of the sensing and determination of thresholds as taught by Hal with the specific threshold calculation of Mayo is merely combining prior art elements according to known methods to yield predictable results; comparisons of HR data gathered as recited in Hal compared to personalized threshold as calculated according to the known process of Mayo.

At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use 15 min timer because Applicant has not disclosed that a 15 min timer provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected 10 min timer, and applicant' s invention, to perform equally well with either the 10 min timer taught by Hal or the claimed 15 min timer because 
Therefore, it would have been prima facie obvious to modify 10 min timer to obtain the invention as specified in claim 17 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hal.

 Regarding claim 18, an interpretation of Hal further discloses the selected subject status indication is an indication that the subject is awake ([0753]-[0754], [0858]-[0859]) and moving and in a bed ([0596]-[0597] recites sensing “body movements” not related to breathing and/or heart rate, [0614]); in response to the indication set particular threshold/alert settings ([0858]-[0859]); the processor generating the alert if the sensor signal indicates that the physiological parameter of the subject exceeds the threshold for at least 70% of the time during a time period of at least 10 minutes ([0858]-[0859]). Hal also recites being able to determine what state of sleep a subject is in ([0753]-[0754]) and determining a physiological threshold/threshold delay based on a subjects current condition ([0858]-[0859]). 
An interpretation of a time Hal may not explicitly disclose wherein the time period is at least 60 minutes.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use 60 min timer because Applicant has not disclosed that a 60 min timer provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected 10 min timer, and applicant' s invention, to perform equally well with either the 10 min timer taught by Hal or the claimed 60 min timer because 
Therefore, it would have been prima facie obvious to modify 10 min timer to obtain the invention as specified in claim 18 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hal.

Regarding claim 19, an interpretation of Hal further discloses wherein the selected subject status indication is an indication that the subject is awake ([0753]-[0754], [0858]-[0859]) and moving and in a bed ([0596]-[0597] recites sensing “body movements” not related to breathing and/or heart rate, [0614]); in response to the indication set particular threshold/alert settings ([0858]-[0859]);  the processor  generating the alert if the sensor signal indicates that the physiological parameter of the subject exceeds the threshold for at least 70% of the time during a time period of at least 10 minutes. Hal also recites being able to determine what state of sleep a subject is in ([0753]-[0754]).
An interpretation of Hal may not explicitly disclose wherein the threshold is one of (i) at least 0.7 times an anaerobic heart rate threshold, and (ii) at least 0.7 times an anaerobic respiratory rate threshold; wherein the amount of time is 15 minutes. 
However, in the same field of endeavor (medical devices), Mayo teaches to determine the threshold consisting of: (i) at least 0.7 times an anaerobic heart rate threshold , and (ii) at least 0.7 times an anaerobic respiratory rate threshold (How to determine your target zone section on Pgs. 3-4; Examiner notes that, while not currently relied on, HeartOnline recites the same calculation with the ability to adjust the Target HR ranges based on the desired percentage as well as another online 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal which recites determining a personalized for heart rate threshold/alert delay based on a subjects current condition and Mayo recites a specific threshold calculation to provide a personalized heart rate threshold(s) which can be used to determine if a user is in a particular range. The combining of the sensing and determination of thresholds as taught by Hal with the specific threshold calculation of Mayo is merely combining prior art elements according to known methods to yield predictable results; comparisons of HR data gathered as recited in Hal compared to personalized threshold as calculated according to the known process of Mayo.

Regarding claim 20, an interpretation of Hal further discloses wherein the at least one selected subject status indication is an indication that the subject is asleep ([0753]-[0754], [0858]-[0859]), not moving ([0596]-[0597] recites sensing “body movements” not related to breathing and/or heart rate, [0614]), and not in rapid eye movement (REM) sleep ([0753]-[0754], [0858]-[0859]), and in response to the indication that the subject is asleep, not moving, and not in REM sleep, the computer processor is configured to generate the alert immediately if the sensor signal indicates that the physiological parameter of the subject exceeds the threshold ([0690], [0798], [0858]-[0859]).

 Regarding claim 21, an interpretation of Hal further discloses wherein the at least one selected subject status indication is an indication that the subject is moving ([0596]-[0597] recites sensing “body movements” not related to breathing and/or heart rate, [0614]) and asleep ([0753]-[0754], [0858]-[0859]) and not in rapid eye movement (REM) sleep ([0753]-[0754], [0858]-[0859]), and in response to the indication that the subject is moving and asleep and not in REM sleep, the computer processor is 

 Regarding claim 22, an interpretation of Hal further discloses wherein: the at least one selected subject status indication is an indication that the subject is asleep ([0753]-[0754], [0858]-[0859]), not moving ([0596]-[0597] recites sensing “body movements” not related to breathing and/or heart rate, [0614]), and in rapid eye movement (REM) sleep ([0753]-[0754], [0858]-[0859]), and in response to the indication that the subject is asleep, not moving and in REM sleep, the computer processor is configured to generate the alert if the sensor signal indicates that the physiological parameter of the subject exceeds the threshold for at least 70% of the time during a time period of at least 15 minutes ([0690], [0798-0799], [0858]-[0859]).
An interpretation of Hal may not explicitly disclose the time period is at least 15min.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use 15 min timer because Applicant has not disclosed that a 15 min timer provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected 10 min timer, and applicant' s invention, to perform equally well with either the 10 min timer taught by Hal or the claimed 15 min timer because both timer delays would perform the same function of delaying the alarm equally well allowing for the physiological measurement to be confirmed/repeated, see for example [0168] of Applicants specification “the time during a time period of at least 15 minutes, e.g., at least 30 minutes, e.g., at least 60 minutes.”.
.


Claim Rejections - 35 USC § 103
Claim 25-27, 29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hal in view of Mayo.
 Regarding claim 25, an interpretation of Hal discloses an apparatus for monitoring a subject, the apparatus comprising: 
(A) a sensor (30 Figs. 1-2, [0596]-[0597], [0616], [0622]-[0624]; Examiner also notes applicants point to US 20130267791 (PG Pub of U.S. Pat. No. 8,882,684) in [0141] which qualifies as prior art) configured to continuously monitor the subject ([0155], [0622], [0688]), and to generate a sensor signal in response to the monitoring (Abstract, [0427], [0464], [0484], [0574], [0604] see also [0155], [0622], [0688]); and 
(B) a computer processor (14 and/or 16 Fig. 2, Abstract, [0603]), configured: 
to receive the sensor signal (Fig. 2, [0616]-[0617], [0620]), 
to derive from the sensor signal data related to one or more physiological parameters of the subject selected from the group consisting of: a heart rate of the subject, and a respiration rate of the subject ([0616] including “to sense breathing- and heartbeat-related motion of the subject.”, [0620] including “Control unit 14 uses the information from sensor 30 to calculate respiration rate and heart rate and uses the information from the contact sensor to calculate heart rate” See also [0622]-[0624]), 
to determine a threshold ([0608], [0704], [0846], [0858]-[0859]),


While Hal discloses sensors, processors, determining sleep states etc. and using thresholds and timing to determine alert status. An interpretation of Hal may not explicitly disclose a threshold of at least 0.7 times an aerobic heart rate threshold; or an alert delay of 15 min.
However, in the same field of endeavor (medical devices), Mayo teaches how to calculate heart rate threshold and ranges based on heart rate reserve (HRR) using both heart rate data and age, which includes determining a heart rate threshold at least 0.7 times an aerobic heart rate threshold (How to determine your target zone section on Pgs. 3-4; Examiner notes that, while not currently relied on, HeartOnline recites the same calculation with the ability to adjust the Target HR ranges based on the desired percentage as well as another online calculator Karv which takes the plug ins of RHR, age and HR max and calculates the percentage.5-.95 in .05 increments of your HRR).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal which recites determining a personalized for heart rate threshold/alert delay based on a subjects current condition and Mayo recites a specific threshold calculation to provide a personalized heart rate threshold(s) which can be used to determine if a user is in a particular range. The combining of the sensing and determination of thresholds as taught by Hal 

At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use 15 min timer because Applicant has not disclosed that a 15 min timer provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected 10 min timer, and applicant' s invention, to perform equally well with either the 10 min timer taught by Hal or the claimed 15 min timer because both timer delays would perform the same function of delaying the alarm equally well allowing for the physiological measurement to be confirmed/repeated, see for example [0168] of Applicants specification “the time during a time period of at least 15 minutes, e.g., at least 30 minutes, e.g., at least 60 minutes.”.
Therefore, it would have been prima facie obvious to modify 10 min timer to obtain the invention as specified in claim 25 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hal.



 Regarding claim 26, an interpretation of Hal further discloses wherein the sensor is configured to be disposed at a location selected from the group consisting of: upon a bed of the subject, and within the subject's bed ([0596]-[0597], [0616]).



 Regarding claim 29, an interpretation of Hal discloses a variety of alert delay time periods of including 10. An interpretation of Hal may not explicitly disclose wherein the time period is at least 30 minutes.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use 30 min timer because Applicant has not disclosed that a 30 min timer provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected 10 min timer, and applicant' s invention, to perform equally well with either the 10 min timer taught by Hal or the claimed 30 min timer because both timer delays would perform the same function of delaying the alarm equally well allowing for the physiological measurement to be confirmed/repeated, see for example [0168] of Applicants specification “the time during a time period of at least 15 minutes, e.g., at least 30 minutes, e.g., at least 60 minutes.”.
Therefore, it would have been prima facie obvious to modify 10 min timer to obtain the invention as specified in claim 29 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hal.


Regarding claim 32, an interpretation of Hal discloses the above. An interpretation of Hal may not explicitly disclose wherein the threshold is selected from the group consisting of: at least 0.7 times an anaerobic heart rate threshold, and at least 0.7 times an anaerobic respiratory rate threshold.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal which recites determining a personalized for heart rate threshold/alert delay based on a subjects current condition and Mayo recites a specific threshold calculation to provide a personalized heart rate threshold(s) which can be used to determine if a user is in a particular range. The combining of the sensing and determination of thresholds as taught by Hal with the specific threshold calculation of Mayo is merely combining prior art elements according to known methods to yield predictable results; comparisons of HR data gathered as recited in Hal compared to personalized threshold as calculated according to the known process of Mayo.


Claim Rejections - 35 USC § 103
Claim(s) 3, 28 is/are rejected under 35 U.S.C. 103 over Hal in view of Mayo, in the alternative, under 35 U.S.C. 103 as obvious over Hal in view of Mayo in further view of Halperin (Avner Halperin et al., US 20130267791) hereinafter Halp.
Regarding claim 3, an interpretation of the modified Hal discloses the above and further recites data processing of motion data based on age ([0625]). An interpretation of Hal may not explicitly 
However, in the same field of endeavor (medical devices), Mayo teaches to receive an age of the subject and determining a threshold using that age (How to determine your target zone section on Pgs. 3-4; Examiner notes that, while not currently relied on, HeartOnline recites the same calculation with the ability to adjust the Target HR ranges based on the desired percentage as well as another online calculator Karv, which takes the plugins of RHR and age to calculate the percentage .5-.95 in .05 increments of your HRR for use in comparison to the subjects heart rate).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal which recites determining a personalized for heart rate threshold/alert delay based on a subjects current condition and Mayo recites a specific threshold calculation using a person’s age to provide a personalized heart rate threshold(s) which can be used to determine if a user is in a particular range. The combining of the sensing and determination of thresholds as taught by Hal with the specific threshold calculation of Mayo is merely combining prior art elements according to known methods to yield predictable results; comparisons of HR data gathered as recited in Hal compared to personalized threshold as calculated according to the known process of Mayo.

In the alternative, an interpretation of the modified Hal may not explicitly disclose to receive an age of the subject. 
However, in the same field of endeavor (medical devices), Halp teaches to receive an age of the subject ([0451] including “For some applications, the periodically-received data may include patient demographic information such as age or gender”, [0452]).


Regarding claim 28, an interpretation of the modified Hal discloses the above. An interpretation of Hal may not explicitly disclose wherein the computer processor is configured to receive an age of the subject and, based on the age, to determine the threshold.
However, in the same field of endeavor (medical devices), Mayo teaches to receive an age of the subject and determining a threshold using that age (How to determine your target zone section on Pgs. 3-4; Examiner notes that, while not currently relied on, HeartOnline recites the same calculation with the ability to adjust the Target HR ranges based on the desired percentage as well as another online calculator Karv, which takes the plugins of RHR and age to calculate the percentage .5-.95 in .05 increments of your HRR for use in comparison to the subjects heart rate).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal which recites determining a personalized for heart rate threshold/alert delay based on a subjects current condition and Mayo recites a specific threshold calculation using a person’s age to provide a personalized heart rate threshold(s) which can be used to determine if a user is in a particular range. The combining of the sensing and determination of thresholds as taught by Hal with the specific threshold calculation of Mayo is merely combining prior art elements according to known methods to yield predictable results; comparisons of HR data gathered as 

In the alternative, an interpretation of the modified Hal may not explicitly disclose to receive an age of the subject. 
However, in the same field of endeavor (medical devices), Halp teaches to receive an age of the subject ([0451] including “For some applications, the periodically-received data may include patient demographic information such as age or gender”, [0452]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal to include age data gathering as recited in Halp because a dynamic score representing both continuous and slowly changing data together ([0452]). Additionally, combining the gathering of motion data, calculating thresholds and comparing as recited in Hal with the gathering and use of age data as recited in Halp is merely combining prior art elements according to known methods to yield predictable results; Hal recites gathering data and Halp recites gathering data including age thus it would be predictable to include gathering age data for determinations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Guerrero (Elliott Bennett-Guerrero, US 20150257654) hereinafter see Gue [0083], [0085], [0269], [0347]-[0348] the recited portions disclosure includes setting a threshold based on patients present condition based on one or more types of readings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        06 December 2021